Case 3:16-md-02738-FLW-LHG Document 10253 Filed 07/23/19 Page 1 of 1 PageID: 92133



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                               Minutes of Proceeding

    OFFICE:   TRENTON                                DATE:   July 22,   2019

    CHIEF JUDGE FREDA L.         WOLFSON             MDL:    3:l6-2738(FLW)

    Court Reporter:      VINCENT RUSSONIELLO

    TITLE OF CASE:

    In Re:

    JOHNSON  &  JOHNSON  TALCUM   POWDER  PRODUCTS             MARKETING,      SALES
    PRACTICES, AND PRODUCTS LIABILITY LITIGATION

    APPEARANCES:
    Laurence Berman, Esq., Wendy Fleishinan, Esq., Michael Weinkowitz,
    Esq., Dr. Margaret Thompson, Esq., Chris Tisi, Esq., Leigh O’Dell,
    Esq., Daniel Lapinski, Esq., Michelle Parfitt, Esq., James F Green,
    Esq., Adam K. Rosen, Esq., Richard Golomb, Esq., John M. Restaino,
    Esq., Jennifer Emmel Esq., Lisa Bruner, Esq., Lindsay Smith, Esq.,
    Alastair Findeis, Esq. for Plaintiffs.

    Bart H. Williams, Esq. Om V. Alladi, Esq., Mark C. Hegarty, Esq.,
    Allison Brown, Esq., Susan M. Sharko, Esq., John Beisner, Esq.
    Julie L. Tersigni, Esq., for Defendants Johnson and Johnson.

    Thomas T.   Locke,    Esq.    For Personal Care Product.

    NATURE OF PROCEEDINGS:         Daubert Hearing

    Daubert Hearing commenced before Freda L. Wolfson, U.S.                    Chief
    District Judge.
    DR. GHASSAN SAED      SWORN      FOR   PLAINTIFFS.
    Lunch break 12:30 p.m.    1:15 p.m.
                                   -




    Continued with  DR. GHASSAN SAED
    Daubert hearings adjourned until July 23, 2019 at 9:30 A.M.

                                                     s/Jacqueline Merriqan
                                                     Deputy Clerk



    TIME COMMENCED: 10:00 A.M.
    TIME ADJOURNED:  6:05 P.M.
    TOTAL TIME: 7 hours 20 minutes
